Citation Nr: 9912265	
Decision Date: 05/03/99    Archive Date: 05/12/99

DOCKET NO.  98-04 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for skin 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active duty from January 1975 to 
September 1977.  This case came before the Board of Veterans' 
Appeals (Board) on appeal of an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  An unappealed rating decision in April 1986 denied 
service connection for skin disability.

2.  Evidence which is not cumulative or duplicative of 
evidence previously of record and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
skin disability has not been received since the April 1986 
rating decision.


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for skin disability has not been received.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless the increase is 
clearly and unmistakably due to natural progress.  
38 U.S.C.A. §§ 1111, 1153 (West 1991); 38 C.F.R. § 3.306 
(1998).  A veteran who served during wartime or peacetime 
after December 31, 1946, is presumed to have been in sound 
condition when examined and accepted for service except for 
defects, infirmities and disorders noted when examined and 
accepted for service; clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption,  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (1998).

Service connection for skin disability was denied in an April 
1986 rating decision.  The veteran was notified of this 
decision later in April 1986 and he did not perfect an appeal 
with respect to this decision.  Although it has been 
contended by the veteran that he was never notified of the 
April 1986 denial, the Board notes that the claims folder 
contains a copy of an April 1986 notification letter 
addressed to the veteran at his most recent address of 
record, and there is no indication in the record that the 
notification was not delivered to the veteran's address.  The 
veteran's assertion of non-receipt, standing alone, is not 
sufficient to rebut the presumption that the RO discharged 
its duties when it mailed the notification letter to the 
veteran at his last known address.  See Mason v. Brown, 8 
Vet. App. 44, 56 (1995).  

Evidence on file at the time of the April 1986 rating 
decision consisted of the veteran's service medical records, 
a January 1986 statement from V. J. Ricker, M.D., and a 
January 1986 VA disability evaluation report.  

The veteran's service entrance medical history and 
examination reports do not reveal any pertinent diagnosis, 
complaint or abnormal finding.  It was noted in January 1975, 
five days after service entrance, that there was much callous 
growth on both heels and metatarsals, with some cracking in 
the heels.  The veteran complained in July 1975 of tenderness 
and cracking on the bottom of his feet for a week and a half, 
with a prior episode in boot camp.  The impression was 
dyshidrosis.  In January 1977 the veteran reported a six year 
history of skin problems of the hands and feet, with a family 
history of the same problem.  Examination revealed large, 
scaly, callused patches on the hands and feet; the impression 
was of hereditary dermatitis.  He was sent to dermatology, 
where it was noted that he had hyperkeratosis palmaris et 
plantaris, which was a familial trait.  It was reported that 
the condition was treatable but not curable, and he was given 
medication.  

It was revealed on dermatology clinic evaluation in March 
1977 that the veteran had a twelve year history of skin 
disability, which he indicated was getting worse because of 
the warm climate.  The examiner indicated on dermatology 
clinic evaluation in April 1977 that the veteran's skin 
condition was not medically disqualifying for duty and that 
the veteran's problem was one of motivation.  Keratosis 
palmaris and pedis was diagnosed on discharge examination in 
May 1977.  According to a September 1977 Medical Board 
report, the veteran had had a minimal expression of familial 
hyperkeratosis palmaris et plantaris since he was 11 years 
old, with a long family history of involvement.  It was noted 
that the veteran also had a personality disorder that 
influenced his attitude toward his skin condition.  Physical 
examination revealed mild hyperkeratosis of the right palm, 
moderate hyperkeratosis of the palmar creases of the fingers, 
and a slight yellow colored  hyperkeratosis of the heel and 
metatarsal areas of the feet.  The diagnoses were 
hyperkeratosis, palmaris et plantaris (familial), existing 
prior to service entrance (EPTE), not aggravated; and 
personality disorder, immature type, EPTE, not aggravated.  
It was the opinion of the Medical Board that the veteran was 
not fit for active duty due to a physical disability that was 
neither incurred in nor aggravated by a period of active 
service and that he should be discharged from service.

A January 1986 statement from Dr. Ricker reveals that he saw 
the veteran in February 1982 for marked callosities on the 
palms of both hands.  The veteran requested a note indicating 
that the callosities would not bother him if he reentered the 
service.

On VA examination in January 1986, the veteran complained of 
calluses, cracking, and bleeding of the hands and feet, which 
he said made it very difficult for him to work.  Skin 
examination revealed hyperkeratosis of the hands and feet and 
possible Dupuytren's contracture of the hands.  Keratosis 
palmaris et plantaris was diagnosed.

Evidence received by VA after April 1986 consists of a 
transcript of the veteran's February 1999 RO video conference 
hearing held with the undersigned and of written statements 
by and on behalf of the veteran.  

The veteran testified at his hearing in February 1999 that he 
had moved around the time of the April 1986 RO denial and 
does not remember ever receiving notification of the denial, 
that he was not having a skin problem when he entered 
service, that his preexisting skin condition was aggravated 
by service because he was released from service due to the 
condition, and that he currently does not need medical 
treatment for his skin condition.

The evidence received since April 1986 is not material since 
it does not include any medical evidence suggesting that the 
veteran's skin disability originated or increased in severity 
during service.  Statements and testimony by the veteran that 
his skin disability was aggravated by service are not 
material since the veteran, as a lay person, is not competent 
to render a medical opinion.  See Espiritu v. Derwinski, 2 
Vet.App. 492, 494-495 (1992).  Therefore, the claim for 
service connection for skin disability has not been reopened.


ORDER

The veteran's application to reopen his claim for service 
connection for skin disability is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

